DETAILED ACTION
	This is a non-final Office action in response to communications received on 05/25/2022.  Claims 17-36 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement filed on 06/15/2022 has been received and is acknowledged. 

Response to Arguments
Applicant's Remarks in Response to Official Action, mailed 05/25/2022, have been considered, but have not been found persuasive.
In response to applicant’s argument on page 9-10 of the arguments that 
Table 4 of Zhang illustrates RRC configuration information and not a MAC CE, Examiner finds the argument unpersuasive.  Examiner notes that Table 4 depicts an example structure of a PUSCH-PowerControl information element (Zhang, page 35, Col. 2, Table 4).  Also, Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element (such as the one in Table 4) is not only configured by RRC, but is also updated using MAC CE.  
In response to applicant’s argument on page 10-13 of the arguments that the cited reference fails to disclose information (third information) indicating that an additional SRI exists that is mapped to the pathloss reference RS ID and also that the reference fails to teach or suggest that the MAC CE includes information indicating that there exists an additional SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID, Examiner finds the arguments to be unpersuasive, the reasons for which are provided by citing portions of Zhang that are responsive to the amendments in the mapping of the corresponding limitations of the claims in which they occur, under the section on Rejections that follows.  Examiner notes briefly here that the same logic that applies to Table 4 being configured or updated by both RRC and MAC CE applies with equal force to Zhang, Table 5 that depicts PUSCH-PowerControl field descriptions, i.e., the elements of both Table 4 and Table 5 are configured or updated by both RRC and MAC CE. 

Claim Rejections – 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2019/0281588 A1 (hereinafter, "Zhang").

The instant application is directed to method and apparatus for dynamically configuring channel loss measurement, and is depicted in FIG. 8 of the application which is reproduced below:


    PNG
    media_image1.png
    641
    501
    media_image1.png
    Greyscale


The anticipatory reference of Zhang is directed to enhancements in uplink power control (as well as uplink beam management) in wireless communications systems, and is depicted in Figure 10 and Figure 9 of the reference as shown on the following page:


    PNG
    media_image2.png
    617
    466
    media_image2.png
    Greyscale

	

    PNG
    media_image3.png
    577
    691
    media_image3.png
    Greyscale

As to claim 17:
	Zhang teaches the limitations of claim 17, as follows:
17. A method performed by a terminal in a wireless communication system (Zhang, Figure 10), the method comprising: 
receiving, from a base station, a radio resource control (RRC) message including information on mapping between at least one sounding reference signal resource indicator (SRI) physical uplink shared channel (PUSCH) power control identifier (ID) and at least one PUSCH pathloss reference reference signal (RS) ID (Zhang, Figure 10, step 1005 teaches that UE receives RRC message from BS and Zhang, paragraph [0164] teaches that the RRC message includes PUSCH power control configuration, while Zhang, Table 4 depicts a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element in Zhang, Table 4 and 5); 
receiving, from the base station, a medium access control (MAC) control element (CE) for updating the mapping between the at least one SRI PUSCH power control ID and the at least one PUSCH pathloss reference RS ID; (Zhang, Figure 10, step 1010 and paragraph [0183] teach that UE receives MAC CE that includes among other things: an SRS resource set ID of an individual SRS resource set of the one or more SRS resource sets, a power control parameter set corresponding to the individual SRS resource set, a pathloss reference signal ID of the power control parameter set corresponding to the individual SRS resource set, i.e., MAC CE updates the mapping between SRI PUSCH power control ID and PUSCH pathloss reference RS Id);
receiving, from the base station, downlink control information (DCI) including one of the at least one SRI PUSCH power control ID (Before mapping the limitation, Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Figure 10, step 1015 and paragraph [0182] teach that UE receives a DCI indicating an SRS resource in the subset of the configured SRS resources while Zhang, paragraph [0166] teaches that each configured SRS resource includes PUSCH-PowerControl IE with the corresponding IE structure being depicted in Zhang, Table 4 to include one or more SRI-PUSCH-PowerControlId); and 
identifying a PUSCH pathloss based on the DCI (Zhang, paragraph [0041] teaches that power control parameters set is tied to each SRI in the DCI, with power control parameter set identifying the Pathloss reference RS ID that is used to measure the PUSCH path loss),
wherein the MAC CE includes first information on one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 5 depicts that MAC CE includes a set of Reference Signals to be used for PUSCH path loss estimation while Zhang, Table 4 details the information included in each SRI-PUSCH-PowerControl element that include elements of type PUSCH-PathlossReferenceRS-Id, i.e., first information about PUSCH reference RS ID is taught), 
second information on one of the at least one SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 5 depicts that MAC CE includes sri-PUSCH-MappingToAddModList that is a list of SRI-PUSCH-PowerControl elements while Zhang, Table 4 provides details about a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to SRI-PUSCH-PowerControlId in fields of PUSCH-PowerControl information element, i.e., second information about mapping is taught), and 
third information indicating that an additional SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID exists (Examiner first notes that the Power Control element structure in Table 4 is updated by both RRC and MAC CE, as explained in the mapping of previous limitations of the instant claim. Zhang, paragraph [0041] teaches that in a non-limiting PUSCH embodiment, MAC CE is used to update or change uplink power control parameters that are tied to each SRI in the DCI, and power control parameters set includes information such as P0 and alpha.  An example MAC CE includes one or more of the following elements: P0 and alpha set ID when SRI=0, P0 and alpha set ID when SRI=1, and so forth to P0 and alpha set ID when SRI=M-1; Pathloss reference RS ID when SRI=0, Pathloss reference RS ID when SRI=1, and so forth to Pathloss reference RS when SRI=M-1, while Zhang, paragraph [0038] teaches that M represents a number of candidate SRS resources, and as an example, M=8. Thus, additional SRI PUSCH power control ID (e.g., P0 and alpha set ID when SRI=2) mapped to at least one PUSCH pathloss reference RS ID is taught, for up to 8 SRIs. See also, Zhang, Table 4 that depicts a Power Control element structure that may be updated by a MAC CE that includes a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to a sequence of one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element, i.e., third information about additional SRI PUSCH power control ID being mapped to the one of the at least one PUSCH pathloss reference RS ID is taught).


As to claim 18:

Zhang teaches the limitations of claim 17, and the remaining limitations of claim 18, as follows:

18. The method of claim 17, wherein the MAC CE further includes information on the additional SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 4 depicts a non-limiting MAC CE example that includes a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to a sequence of one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element in Zhang, Table 4 and 5, i.e., further information about additional SRI PUSCH power control ID being mapped to the one of the at least one PUSCH pathloss reference RS ID is taught).

As to claim 19:

Zhang teaches the limitations of claim 18, and the remaining limitations of claim 19, as follows:

19.  The method of claim 18, wherein the MAC CE further includes 
information on a serving cell ID, and information on a bandwidth part ID (Zhang, Figure 9 depicts a non-limiting example of a MAC CE structure that includes one or more SRS resource sets with each SRS-ResourceSet including information about serving cell ID and BW).  


As to claim 20:

Zhang teaches the limitations of claim 19, and the remaining limitations of claim 20, as follows:

20.  The method of claim 19, wherein the MAC CE is identified by a new logical channel ID value (Zhang, paragraph [0046] teaches that PUSCH/SRS and power control configurations can be indicated by more than one MAC CE, and Zhang, Figure 9 shows that each MAC CE is identified by a MAC subheader with a unique LCD value, i.e., each MAC CE instance is identified by a new logical channel ID value).  

As to claim 21:

Zhang teaches the limitations of claim 17, and the remaining limitations of claim 21, as follows:

21.  The method of claim 17, wherein the identifying of the PUSCH pathloss based on the DCI comprises: 
identifying a PUSCH pathloss reference RS ID mapped to the one of the at least one SRI PUSCH power control ID included in the DCI (Zhang, paragraph [0041] teaches that power control parameters set is tied to each SRI in the DCI, and see also, Zhang, Table 5 that depicts one SRI-PUSCH-PowerControl element being identified by the SRI field in DCI from a list of elements); and 
identifying the PUSCH pathloss using the identified PUSCH pathloss reference RS ID (Zhang, paragraph [0041] teaches that power control parameters set is tied to each SRI in the DCI, with power control parameter set identifying the Pathloss reference RS ID that is used to measure the PUSCH path loss).

As to claim 22:

Zhang teaches the limitations of claim 22, as follows:
22.  A method performed by a base station in a wireless communication system (Zhang, Figure 11), the method comprising: 
transmitting, to a terminal, a radio resource control (RRC) message including information on mapping between at least one sounding reference signal resource indicator (SRI) physical uplink shared channel (PUSCH) power control identifier (ID) and at least one PUSCH pathloss reference reference signal (RS) ID (Zhang, Figure 11, step 1105 teaches that BS transmits (hence UE receives) a RRC message and Zhang, paragraph [0164] teaches that the RRC message includes PUSCH power control configuration, while Zhang, Table 4 depicts a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element in Zhang, Table 4 and 5); 
transmitting, to the terminal, a medium access control (MAC) control element (CE) for updating the mapping between the at least one SRI PUSCH power control ID and the at least one PUSCH pathloss reference RS ID (Zhang, Figure 11, step 1115 and paragraph [0188] teach that BS transmits (hence UE receives) a MAC CE that includes among other things: an SRS resource set ID of an individual SRS resource set of the one or more SRS resource sets, a power control parameter set corresponding to the individual SRS resource set, a pathloss reference signal ID of the power control parameter set corresponding to the individual SRS resource set, i.e., MAC CE updates the mapping between SRI PUSCH power control ID and PUSCH pathloss reference RS Id); and
transmitting, to the terminal, downlink control information (DCI) including one of the at least one SRI PUSCH power control ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Figure 11, step 1125 and paragraph [0185] teach that BS transmits (hence UE receives) a DCI indicating an SRS resource in the subset of the configured SRS resources while Zhang, paragraph [0166] teaches that each configured SRS resource includes PUSCH-PowerControl IE with the corresponding IE structure being depicted in Zhang, Table 4 to include one or more SRI-PUSCH-PowerControlId);
wherein the MAC CE includes first information on one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 5 depicts that MAC CE includes a set of Reference Signals to be used for PUSCH path loss estimation while Zhang, Table 4 details the information included in each SRI-PUSCH-PowerControl element that include elements of type PUSCH-PathlossReferenceRS-Id, i.e., first information about PUSCH reference RS ID is taught),  
second information on one of the at least one SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 5 depicts that MAC CE includes sri-PUSCH-MappingToAddModList that is a list of SRI-PUSCH-PowerControl elements while Zhang, Table 4 provides details about a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to SRI-PUSCH-PowerControlId in fields of PUSCH-PowerControl information element, i.e., second information about mapping is taught), and 
third information indicating that an additional SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID exists (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, paragraph [0041] teaches that in a non-limiting PUSCH embodiment, MAC CE is used to update or change uplink power control parameters that are tied to each SRI in the DCI, and power control parameters set includes information such as P0 and alpha.  An example MAC CE includes one or more of the following elements: P0 and alpha set ID when SRI=0, P0 and alpha set ID when SRI=1, and so forth to P0 and alpha set ID when SRI=M-1; Pathloss reference RS ID when SRI=0, Pathloss reference RS ID when SRI=1, and so forth to Pathloss reference RS when SRI=M-1, while Zhang, paragraph [0038] teaches that M represents a number of candidate SRS resources, and as an example, M=8. Thus, additional SRI PUSCH power control ID (e.g., P0 and alpha set ID when SRI=2) mapped to at least one PUSCH pathloss reference RS ID is taught, for up to 8 SRIs. See also, Zhang, Table 4 that depicts a Power Control element structure that may be updated by a MAC CE that includes a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to a sequence of one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element, i.e., third information about additional SRI PUSCH power control ID being mapped to the one of the at least one PUSCH pathloss reference RS ID is taught).

As to claim 23:

Zhang teaches the limitations of claim 22, and the remaining limitations of claim 23, as follows:
23.  The method of claim 22, wherein the MAC CE further includes information on the additional SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 4 depicts a non-limiting MAC CE example that includes a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to a sequence of one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element in Zhang, Table 4 and 5, i.e., further information about additional SRI PUSCH power control ID being mapped to the one of the at least one PUSCH pathloss reference RS ID is taught).

As to claim 24:

Zhang teaches the limitations of claim 23, and the remaining limitations of claim 24, as follows:

24.  The method of claim 23, wherein the MAC CE further includes 
information on a serving cell ID and information on a bandwidth part ID (Zhang, Figure 9 depicts a non-limiting example of a MAC CE structure that includes one or more SRS resource sets with each SRS-ResourceSet including information about serving cell ID and BWP).  

As to claim 25:

Zhang teaches the limitations of claim 24, and the remaining limitations of claim 25, as follows:
25.  The method of claim 24, wherein the MAC CE is identified by a new logical channel ID value (Zhang, paragraph [0046] teaches that PUSCH/SRS and power control configurations can be indicated by more than one MAC CE, and Zhang, Figure 9 shows that each MAC CE is identified by a MAC subheader with a unique LCD value, i.e., each MAC CE instance is identified by a new logical channel ID value).  

As to claim 26:

Zhang teaches the limitations of claim 22, and the remaining limitations of claim 26, as follows:
26.  The method of claim 22, 
wherein a PUSCH pathloss is based on a PUSCH pathloss reference RS ID 
that is mapped to the one of the at least one SRI PUSCH power control ID included in the DCI (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 4 and Table 5 depict a mapping between a SRI-PUSCH-PowerControlId element and a SRI-PUSCH-PathlossReferenceRS-ID element, with ID of the SRI-PUSCH-PowerControl being identified by the SRI field in DCI, while Zhang, paragraph [0041] teaches that power control parameters set is tied to each SRI in the DCI, with power control parameter set identifying the Pathloss reference RS ID that is used to measure the PUSCH path loss).

As to claim 27:

Zhang teaches the limitations of claim 27, as follows:
27.  A terminal in a wireless communication system, the terminal comprising: a transceiver (Zhang, Figure 1 depicts bi-directional communication by a UE, i.e., a transceiver is inherent in a UE); and at least one processor (Zhang, Figure 4, part 405 application circuitry, i.e., a processor/controller) configured to: 
receive, from a base station via the transceiver, a radio resource control (RRC) message including information on mapping between at least one sounding reference signal resource indicator (SRI) physical uplink shared channel (PUSCH) power control identifier (ID) and at least one PUSCH pathloss reference reference signal (RS) ID (Zhang, Figure 10, step 1005 teaches that UE receives RRC message from BS and Zhang, paragraph [0164] teaches that the RRC message includes PUSCH power control configuration, while Zhang, Table 4 depicts a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element in Zhang, Table 4 and 5), 
receive, from the base station via the transceiver, a medium access control (MAC) control element (CE) for updating the mapping between the at least one SRI PUSCH power control ID and the at least one PUSCH pathloss reference RS ID (Zhang, Figure 10, step 1010 and paragraph [0183] teach that UE receives a MAC CE that includes among other things: an SRS resource set ID of an individual SRS resource set of the one or more SRS resource sets, a power control parameter set corresponding to the individual SRS resource set, a pathloss reference signal ID of the power control parameter set corresponding to the individual SRS resource set, i.e., MAC CE updates the mapping between SRI PUSCH power control ID and PUSCH pathloss reference RS Id), 4Appl. No.: 17/036,634 Preliminary Amendment dated: April 9, 2021 Atty. Docket No.: 0203-2772 
receive, from the base station via the transceiver, downlink control information (DCI) including one of the at least one SRI PUSCH power control ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Figure 10, step 1015 and paragraph [0182] teach that UE receives a DCI indicating an SRS resource in the subset of the configured SRS resources while Zhang, paragraph [0166] teaches that each configured SRS resource includes PUSCH-PowerControl IE with the corresponding IE structure being depicted in Zhang, Table 4 to include one or more SRI-PUSCH-PowerControlId), and 
identify PUSCH pathloss based on the DCI(Zhang, paragraph [0041] teaches that power control parameters set is tied to each SRI in the DCI, with power control parameter set identifying the Pathloss reference RS ID that is used to measure the PUSCH path loss),
wherein the MAC CE includes first information on one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 5 depicts that MAC CE includes a set of Reference Signals to be used for PUSCH path loss estimation while Zhang, Table 4 details the information included in each SRI-PUSCH-PowerControl element that include elements of type PUSCH-PathlossReferenceRS-Id, i.e., first information about PUSCH reference RS ID is taught),  
second information on one of the at least one SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 5 depicts that MAC CE includes sri-PUSCH-MappingToAddModList that is a list of SRI-PUSCH-PowerControl elements while Zhang, Table 4 provides details about a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to SRI-PUSCH-PowerControlId in fields of PUSCH-PowerControl information element, i.e., second information about mapping is taught), and 
third information indicating that an additional SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID exists (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, paragraph [0041] teaches that in a non-limiting PUSCH embodiment, MAC CE is used to update or change uplink power control parameters that are tied to each SRI in the DCI, and power control parameters set includes information such as P0 and alpha.  An example MAC CE includes one or more of the following elements: P0 and alpha set ID when SRI=0, P0 and alpha set ID when SRI=1, and so forth to P0 and alpha set ID when SRI=M-1; Pathloss reference RS ID when SRI=0, Pathloss reference RS ID when SRI=1, and so forth to Pathloss reference RS when SRI=M-1, while Zhang, paragraph [0038] teaches that M represents a number of candidate SRS resources, and as an example, M=8. Thus, additional SRI PUSCH power control ID (e.g., P0 and alpha set ID when SRI=2) mapped to at least one PUSCH pathloss reference RS ID is taught, for up to 8 SRIs. See also, Zhang, Table 4 that depicts a Power Control element structure that may be updated by a MAC CE that includes a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to a sequence of one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element, i.e., third information about additional SRI PUSCH power control ID being mapped to the one of the at least one PUSCH pathloss reference RS ID is taught).

As to claim 28:

Zhang teaches the limitations of claim 27, and the remaining limitations of claim 28, as follows:
28.  The terminal of claim 27, 
wherein the MAC CE further includes information on the additional SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 4 depicts a non-limiting MAC CE example that includes a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to a sequence of one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element in Zhang, Table 4 and 5, i.e., further information about additional SRI PUSCH power control ID being mapped to the one of the at least one PUSCH pathloss reference RS ID is taught).

As to claim 29:

Zhang teaches the limitations of claim 28, and the remaining limitations of claim 29, as follows:
29.  The terminal of claim 28, 
wherein the MAC CE further includes information on a serving cell ID and information on a bandwidth part ID (Zhang, Figure 9 depicts a non-limiting example of a MAC CE structure that includes one or more SRS resource sets with each SRS-ResourceSet including information about serving cell ID and BWP).  

As to claim 30:

Zhang teaches the limitations of claim 29, and the remaining limitations of claim 30, as follows:
30.  The terminal of claim 29, wherein the MAC CE is identified by a new logical channel ID value (Zhang, paragraph [0046] teaches that PUSCH/SRS and power control configurations can be indicated by more than one MAC CE, and Zhang, Figure 9 shows that each MAC CE is identified by a MAC subheader with a unique LCD value, i.e., each MAC CE instance is identified by a new logical channel ID value).  

As to claim 31:

Zhang teaches the limitations of claim 27, and the remaining limitations of claim 31, as follows:
31.  The terminal of claim 27, wherein the at least one processor is further configured to: 
identify a PUSCH pathloss reference RS ID mapped to the one of the at least one SRI PUSCH power control ID included in the DCI (Zhang, paragraph [0041] teaches that power control parameters set is tied to each SRI in the DCI, and see also, Zhang, Table 5 that depicts one SRI-PUSCH-PowerControl element being identified by the SRI field in DCI from a list of elements), and 
identify the PUSCH pathloss using the identified PUSCH pathloss reference RS ID (Zhang, paragraph [0041] teaches that power control parameters set is tied to each SRI in the DCI, with power control parameter set identifying the Pathloss reference RS ID that is used to measure the PUSCH path loss).

As to claim 32:

Zhang teaches the limitations of claim 32, as follows:
32.  A base station in a wireless communication system, the base station comprising: a transceiver (Zhang, Figure 1 depicts bi-directional communication by BS i.e., a transceiver is inherent in a BS); and 5Appl. No.: 17/036,634 Preliminary Amendment dated: April 9, 2021 Atty. Docket No.: 0203-2772
a controller (Zhang, Figure 3, part 305 application circuitry, i.e., a processor/controller) configured to: 
transmit, to a terminal via the transceiver, a radio resource control (RRC) message including information on mapping between at least one sounding reference signal resource indicator (SRI) physical uplink shared channel (PUSCH) power control identifier (ID) and at least one PUSCH pathloss reference reference signal (RS) ID (Zhang, Figure 11, step 1105 teaches that BS transmits (hence UE receives) a RRC message and Zhang, paragraph [0164] teaches that the RRC message includes PUSCH power control configuration, while Zhang, Table 4 depicts a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element in Zhang, Table 4 and 5), 
transmit, to the terminal via the transceiver, a medium access control (MAC) control element (CE) for updating the mapping between the at least one SRI PUSCH power control ID and the at least one PUSCH pathloss reference RS ID (Zhang, Figure 11, step 1115 and paragraph [0188] teach that BS transmits (hence UE receives) a MAC CE that includes among other things: an SRS resource set ID of an individual SRS resource set of the one or more SRS resource sets, a power control parameter set corresponding to the individual SRS resource set, a pathloss reference signal ID of the power control parameter set corresponding to the individual SRS resource set, i.e., MAC CE updates the mapping between SRI PUSCH power control ID and PUSCH pathloss reference RS Id), and 
transmit, to the terminal via the transceiver, downlink control information (DCI) including one of the at least one SRI PUSCH power control ID (Zhang, Figure 11, step 1125 and paragraph [0185] teach that BS transmits (hence UE receives) a DCI indicating an SRS resource in the subset of the configured SRS resources while Zhang, paragraph [0166] teaches that each configured SRS resource includes PUSCH-PowerControl IE with the corresponding IE structure being depicted in Zhang, Table 4 to include one or more SRI-PUSCH-PowerControlId), 
wherein the MAC CE includes first information on one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 5 depicts that MAC CE includes a set of Reference Signals to be used for PUSCH path loss estimation while Zhang, Table 4 details the information included in each SRI-PUSCH-PowerControl element that include elements of type PUSCH-PathlossReferenceRS-Id, i.e., first information about PUSCH reference RS ID is taught), 
second information on one of the at least one SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 5 depicts that MAC CE includes sri-PUSCH-MappingToAddModList that is a list of SRI-PUSCH-PowerControl elements while Zhang, Table 4 provides details about a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to SRI-PUSCH-PowerControlId in fields of PUSCH-PowerControl information element, i.e., second information about mapping is taught), and 
third information indicating that an additional SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID exists (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, paragraph [0041] teaches that in a non-limiting PUSCH embodiment, MAC CE is used to update or change uplink power control parameters that are tied to each SRI in the DCI, and power control parameters set includes information such as P0 and alpha.  An example MAC CE includes one or more of the following elements: P0 and alpha set ID when SRI=0, P0 and alpha set ID when SRI=1, and so forth to P0 and alpha set ID when SRI=M-1; Pathloss reference RS ID when SRI=0, Pathloss reference RS ID when SRI=1, and so forth to Pathloss reference RS when SRI=M-1, while Zhang, paragraph [0038] teaches that M represents a number of candidate SRS resources, and as an example, M=8. Thus, additional SRI PUSCH power control ID (e.g., P0 and alpha set ID when SRI=2) mapped to at least one PUSCH pathloss reference RS ID is taught, for up to 8 SRIs. See also, Zhang, Table 4 that depicts a Power Control element structure that may be updated by a MAC CE that includes a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to a sequence of one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element, i.e., third information about additional SRI PUSCH power control ID being mapped to the one of the at least one PUSCH pathloss reference RS ID is taught).
  
As to claim 33:

Zhang teaches the limitations of claim 32, and the remaining limitations of claim 33, as follows:
33.  The base station of claim 32, wherein the MAC CE further includes information on the additional SRI PUSCH power control ID mapped to the one of the at least one PUSCH pathloss reference RS ID (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 4 depicts a non-limiting MAC CE example that includes a sequence (i.e., one or more) of PUSCH-PathlossReferenceRS-Id being mapped to a sequence of one or more SRI-PUSCH-PowerControlId with the details of the mapping specified in fields of PUSCH-PowerControl information element in Zhang, Table 4 and 5, i.e., further information about additional SRI PUSCH power control ID being mapped to the one of the at least one PUSCH pathloss reference RS ID is taught).

As to claim 34:

Zhang teaches the limitations of claim 33, and the remaining limitations of claim 34, as follows:
34.  The base station of claim 33, 
wherein the MAC CE further includes information on a serving cell ID and information on a bandwidth part ID (Zhang, Figure 9 depicts a non-limiting example of a MAC CE structure that includes one or more SRS resource sets with each SRS-ResourceSet including information about serving cell ID and BWP).  

As to claim 35:

Zhang teaches the limitations of claim 34, and the remaining limitations of claim 35, as follows:
35.  The base station of claim 34, wherein the MAC CE is identified by a new logical channel ID value (Zhang, paragraph [0046] teaches that PUSCH/SRS and power control configurations can be indicated by more than one MAC CE, and Zhang, Figure 9 shows that each MAC CE is identified by a MAC subheader with a unique LCD value, i.e., each MAC CE instance is identified by a new logical channel ID value).  

As to claim 36:

Zhang teaches the limitations of claim 32, and the remaining limitations of claim 36, as follows:
36.  The base station of claim 32, 
wherein a PUSCH pathloss is based on a PUSCH pathloss reference RS ID that is mapped to the one of the at least one SRI PUSCH power control ID included in the DCI (Examiner refers to Zhang, Fig. 2, steps 205 and 210 and paragraph [0037] that depict/ teach that although a procedure begins at step 205 with an RRC reconfiguration, but at step 210, a RAN transmits a MAC CE to update or reconfigure a subset of the RRC configured SRS resources, with Zhang, paragraph [0041] disclosing that in in a PUSCH embodiment, MAC CE updates candidate SRS resources (e.g., at step 210), the same MAC CE may also update a power control parameters set. Thus, Zhang teaches that a power control element, and PUSCH-PowerControl field descriptions (as illustrated in Table 4 and Table 5, respectively) is not only configured by RRC, but is also updated using MAC CE.  
Zhang, Table 4 and Table 5 depict a mapping between a SRI-PUSCH-PowerControlId element and a SRI-PUSCH-PathlossReferenceRS-ID element, with ID of the SRI-PUSCH-PowerControl being identified by the SRI field in DCI, while Zhang, paragraph [0041] teaches that power control parameters set is tied to each SRI in the DCI, with power control parameter set identifying the Pathloss reference RS ID that is used to measure the PUSCH path loss).

Related Art
The prior art made of record and not relied upon for this office action is considered pertinent to applicant's disclosure. 
Pub. No. US 2021/0159991 A1 ("Zhou") - discloses a system and method to enable a base station to update the pathloss reference signal for a UE in a dynamic manner by using faster updates through MAC CE than is possible through slower RRC messages. FIG. 4 and FIG. 5 (and their corresponding descriptions) are very close to many limitations of the claims of the instant application.  FIG. 4 depicts a communication flow that enables MAC-CE updates for a pathloss reference signal, while FIG. 5 discloses a flowchart of a method that includes MAC-CE updates for a pathloss reference signal.  Examiner notes that for according priority during examination, a feature by feature analysis of individual claims is required, since not all features are disclosed by the earliest prior application(s) to which priority is claimed. The priority date of Zhou is between the priority dates of the two provisional applications to which the instant application claims priority.  Depending on how amendments to rejected claims are carried out, the reference of Zhou may become important in determining future decisions about rejection of amended claims for the instant application.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412